Citation Nr: 0820314	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-14 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance under 
Chapter 35 of title 38 of the United States Code.


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel




INTRODUCTION

The veteran had active service from May 1970 to March 1974.  
The appellant is the veteran's son.   

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 determination of the Department 
of Veterans Affairs Regional Office in Muskogee, Oklahoma 
which denied eligibility for educational assistance benefits 
under Chapter 35, Title 38, United States Code.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant, on his May 2006 VA Form 9, Appeal to Board of 
Veterans' Appeals, indicated that he desired a Board hearing 
at a local VA Regional Office.  He again reiterated such 
request in an October 2006 letter wherein he indicated that 
his address had changed due to relocation to Florida.  
However, the evidence of record does not demonstrate that the 
RO has scheduled the appellant for such a hearing.  As the 
appellant's request for a Board hearing at the local RO has 
not been withdrawn, the appeal is remanded to ensure 
compliance with due process requirements.  

Accordingly, the case is REMANDED for the following action:

The RO should contact the appellant and 
request that he clarify whether he 
desires a Travel Board hearing, or a 
videoconference hearing, at the local RO 
before a Veterans Law Judge of the Board 
of Veterans' Appeals.  Thereafter, the 
appellant should be scheduled for the 
type of personal hearing that he has 
requested before a Veterans Law Judge, at 
the local RO (currently St. Petersburg, 
Florida pursuant to his most recent 
relocation address of record).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



